Citation Nr: 1734112	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-11 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disability, claimed as back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel





INTRODUCTION

The Veteran served active duty in the United States Army from January 1967 to January 1969.

This appeal arises before the Board of Veterans' Appeals (Board) from a January 2011 rating decision in which the Department of Veteran Affairs (VA) Chicago, Illinois, Regional Office (RO) denied entitlement to service connection for bilateral hearing loss and back injury.  

On his March 2013 VA Form 9, the Veteran indicated that he wished to have a Board hearing.  He was scheduled for a June 2017 video conference hearing.  In June 2017 correspondence prior to the hearing, the Veteran stated that he would not be able to attend the hearing and asked that his case be forwarded to the Board for adjudication.  Therefore, the Board deems the Veteran's hearing request to be withdrawn.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's hearing loss and back disabilities.

Hearing Loss 

The Veteran has asserted that he has bilateral hearing loss due to his period of service.  Specifically, the Veteran states that he developed a hearing loss disability due to exposure to noise hazards during service.

Under 38 C.F.R. § 3.159(c)(4), a VA opinion is necessary if the evidence of record: (1) contains competent evidence that the Veteran had a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the Veteran suffered an event, injury or disease in service; (3) indicates that the claimed disability or symptoms may have been associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

In June 2010, the Veteran was afforded a VA examination for hearing loss.  The examiner did not find hearing loss for VA purposes under 3.385 in the left ear.  The examiner did find hearing loss for VA purposes in the right ear; however, the examiner determined that the right ear hearing loss was not due to or related to the Veteran's period of service.  The examiner's rationale for finding no nexus was based on pre-induction and separation testing that indicated normal hearing thresholds bilaterally.  The examiner stated that there was no significant decrease in hearing thresholds from pre-induction to separation.  This rationale is inadequate for the purposes of adjudicating the claim.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board also notes that part of the basis of the finding of no nexus was the premise that the Veteran's separation examination audiometer readings showed hearing within the normal range.  However, as the Veteran's representative points out, this reading shows an increase in hearing level in both ears from the pre-entry examination.  

Prior to January 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since December 31, 1970, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Between January 1, 1967 and December 31, 1970, there was variance regarding whether ASA standards or ISO-ANSI standards were used.  In order to facilitate data comparison in this decision, for service department audiometric test results through December 30, 1970, the ASA standards have been converted to ISO-ANSI standards.

The Veteran's service treatment records show that the Veteran's pre-induction, enlistment, and separation audiological examinations revealed that he had hearing acuity, in pure tone threshold values as follows (ISO-ANSI standards are in parenthesis):

November 1966 Pre-Entry Audiometer Examination, noted as ASA.

HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
-5 (5)
X
-5 (0)
LEFT
25 (40)
15 (25)
-5 (5)
X
15 (20)





January 1967 Enlistment Audiometer Examination, noted as ASA.

HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-10 (0)
X
-10 (-5)
LEFT
5 (20)
5 (15)
-10 (0)
X
-10 (-5)

August 1968 Separation Audiometer Examination, noted as ASA.

HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
-10 (0)
-10 (0)
0 (5)
LEFT
0 (15)
-5 (5)
-10 (0)
-10 (0)
-10 (-5)

The Board notes that the separation examination does not denote which standard was used to determine the readings.  The Veteran's representative has argued that this significant improvement in hearing at separation raises the issue of possible error with the entrance or separation examinations.  Clarity on this issue is needed.  Thus, a remand for further development is warranted.

Lumbosacral Spine Disability (Claimed as Back Injury)

The Veteran contends that his current back disability is due to his period of service.  Specifically, the Veteran asserts that his back was injured while unloading a tank during service.  

Under 38 U.S.C.A. § 5103A (West 2014), VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.

The Veteran has stated that he was injured in September 1968 in Germany.  He further asserts that, after separation from service, he sought treatment at Marion VA Medical Center.  A Finding of Unavailability Treatment Records from Marion VA Medical Center for records dated between January 12, 1969 to December 31, 1969 was issued in January 2011.  The Veteran has maintained that after his in-service injury, his job duty was changed to accommodate his back.  The Veteran's representative has also asserted that the Veteran's service treatment records from 1967 when he was stationed in Germany are missing from the file.  The Veteran's military personnel records have also not been associated with the file.  Therefore, it is necessary to remand this issue for further development.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to conduct additional search(es) for service personnel records and service treatment records of the Veteran not currently of record, including any service treatment records from 1967.  All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, such should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and etiology of his claimed hearing loss.  The examiner should note that service department audiometric readings prior to January 1, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO)-American National Standards Institute (ANSI).  If it is unclear which standards were used between January 1, 1967, and December 31, 1970, the data should be considered under both ASA and ISO-ANSI standards, whichever is more favorable to the Veteran.  

If the examiner determines that the results are reflected in ASA standards, those numeric results must be converted to ISO-ANSI standards.  After a review of the record and examination of the Veteran, the examiner should offer an opinion regarding the following:

Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's bilateral ear hearing loss is etiologically related to service?  In so opining, the examiner is asked to do the following:  

(1) Reconcile the November 1966 pre entry audiometric findings, the January 1967 audiometric findings, and the August 1968 audiometric findings; and 

(2) Explain the likelihood hearing loss is otherwise etiologically related to in-service noise exposure on a delayed onset or latent onset theory of causation.  The examiner should note that the Court of Appeals for Veterans Claims (Court) has recently noted that while an Institute of Medicine (IOM) report found there is no evidence of delayed onset hearing loss due to noise exposure, another portion of the same IOM report found that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."  (IOM report at 203-04.)  The Court has directed attention to the fact that the IOM report's language may support a theory of service connection involving delayed onset of a Veteran's perception of hearing loss such that a VA examiner's citation of the report should contemplate  all of the pertinent aspects of its findings.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of right ear hearing loss symptoms.  The examiner should explain the medical basis for the conclusions reached.

3.  Then readjudicate the claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


